 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Finesse Construction LLC,                         No. CV-18-02533-PHX-DWL
10                 Plaintiff,                          ORDER
11   v.
12   Scott Napierata Incorporated, et al.,
13                 Defendants.
14
15          The Court has an independent obligation to determine on its own initiative
16   whether it has subject-matter jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S.
17   574, 583 (1999). Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f
18   the court determines at any time that it lacks subject-matter jurisdiction, the court must
19   dismiss the action.”
20          Diversity jurisdiction exists when there is complete diversity of citizenship
21   between the plaintiff and the defendants and the amount in controversy exceeds $75,000,
22   exclusive of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement
23   when “all the persons on one side of it are citizens of different states from all the persons
24   on the other side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).
25          “[A]n LLC is a citizen of every state of which its owners/members are citizens.”
26   Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
27   Thus, to properly plead diversity jurisdiction, a complaint must list the citizenship of
28   ///
 1   every member of the LLC. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 611 (9th Cir.
 2   2016).
 3            Finesse Construction LLC failed to allege in its complaint the citizenship of each
 4   of its members. The Court will allow Finesse Construction LLC to amend its defective
 5   complaint. See NewGen, 840 F.3d at 612 (“Courts may permit parties to amend defective
 6   allegations of jurisdiction at any stage in the proceedings.”). Accordingly,
 7            IT IS ORDERED that by November 9, 2018, Finesse Construction LLC shall file
 8   a supplement to the complaint properly alleging its citizenship, including listing the
 9   citizenship of each of its members.
10            IT IS FURTHER ORDERED that if Finesse Construction LLC fails to timely
11   file its supplement, the clerk of the court shall dismiss this case, without prejudice, for
12   lack of subject matter jurisdiction.
13            IT IS FURTHER ORDERED that Finesse Construction LLC shall be prepared
14   to discuss the citizenship of its members at the Case Management Conference on
15   November 8, 2018.
16            Dated this 7th day of November, 2018.
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
